 

Case 7:18-cv-09307-VB Document 115 Filed 12/20/19 Page 1of5

KOSTELANETZ & FINK, LLP

7 WORLD TRADE CENTER, 34™ FLOOR
NEW YORK, NEW YORK 10007

  
 
 
  
 
  
   
   
  

WASHINGTON, DC OFFICE —
601 New Jersey AVENUE, NW, Suite 620 TEL: (212) 808-8100
Wasuincton, DC 20001 FAX: (212) 808-8108

—_— www. kflaw.com
TEL: (202) 875-8000

FAX: (202) 844-3500
Degember 20, 2019

 

Via ECF

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street, Room 630
White Plains, New York 10601

of Vincent L. Briccetti

  

3

   
  

Re: United States of America v. Marin, et al, (SDNY 18-9307)

Charter

Dear Judge Briccetti:

ollectively the “Estate

We represent Carla Marin And state of Ana Beatriz Mari
pdate the Court as to the

Defendants”) in the above-referented- action. We respectfully write to
APPLICATION DENIE L~

 

(1) The Court entered a discovery stay in this case at the parties’ request while they were attempting to
negotiate a settlement. Now that those negotiations are at an impasse, the. Court sees no good reason
to extend the stay, and defendants have not offered one. Therefore, defendants' request to extend the
discovery stay is DENIED.

(2) To the extent defendants’ letter-motion seeks any other relief, it is DENIED.

(3) The pending motion for partial dismissal will be decided in due course.

(4) The government's proposed Amended Civil Case Discovery Plan and Scheduling Order is approved
and will be separately docketed. The status conference scheduled for 1/6/2020 is adjourned to
5/18/2020, at 9:30 a.m.

(5) With respect to the government's anticipated motion to amend to add New York State as a party, in
light of the representations regarding same in defendants’ letter, the Court expects that the parties will
consent to a proposed second amended complaint without the need for formal motion practice.

(6) The government's anticipated motion to appoint a receiver shall be filed by 1/23/2020.

The Clerk is instructed to mail a copy of this Order to pro se defendants Carl F. Marin and Philip D.
Marin at the addresses on the docket.

SO ORDERED:

Jul

Vincent L. Briccetti, U.S.D.J.
December 23, 2019

 

 

 
